 

MARINA BIOTECH, INC.

17870 Castleton Street, Suite 250

City of Industry, California 91748

 

August 3, 2017

 

EOS Holdings LLC

2560 Highvale Drive

Las Vegas, NV 89134

 

Peak Capital Advisory Limited

Flat F, 9/F, Tower 1

Harbour Green

8 Sham Mong Road

Kowloon, Hong Kong

 

Dear Sir / Madam:

 

Reference is hereby made to that certain letter agreement dated July 3, 2017
(the “Letter Agreement”) between and among Marina Biotech, Inc. (the “Company”),
EOS Holdings LLC (“EOS”) and Peak Capital Advisory Limited (“Peak” and, together
with EOS, the “Purchasers”). Capitalized terms used but not defined herein shall
have the respective meanings ascribed to such terms in the Letter Agreement (or
the agreements and instruments that were referenced therein or amended thereby,
as applicable).

 

By executing below, the Company and the undersigned Purchasers hereby agree
that, in the event that: (i) the Notes that are held by the Purchasers are to
convert into New Securities of the Company as a result of the closing of the
offering contemplated by the Registration Statement on Form S-1 that the Company
filed with the U.S. Securities and Exchange Commission (the “Commission”) on
June 26, 2017 (No. 333-218982); and (ii) the Company is advised by the
Commission that it is unable to register the issuance of such New Securities on
such registration statement, then the Company shall file with the Commission,
within fifteen (15) days following the closing of such offering, a registration
statement on Form S-1 (or such other form as the Company is then eligible to use
for such registration) (the “Resale Registration Statement”) to register the
resale of the New Securities that are issuable to the Purchasers as a result of
the conversion of the Notes in such offering (or, with respect to any New
Securities that are exercisable or convertible for Common Stock, the shares of
Common Stock issuable to the Purchasers upon the exercise or conversion of such
New Securities), and shall use its commercially reasonable efforts to cause the
Resale Registration Statement to be declared effective by the Commission within
sixty (60) days of the filing thereof (the “Effectiveness Deadline”); provided,
that if the Resale Registration Statement is not declared effective by the
Commission on or before the Effectiveness Deadline, then, as full relief for the
damages to the Purchasers by reason thereof, the Company shall pay to each
Purchaser, on a pro rata basis, for every thirty (30) day period following the
Effectiveness Deadline and prior to the date on which the Resale Registration
Statement is declared effective by the Commission (such date, the “Effectiveness
Date”), an amount in cash equal to two percent (2%) of the unpaid principal
amount of the Notes and accrued and unpaid interest thereon as of the date of
their conversion (such payments, “Registration Delay Payments”). Registration
Delay Payments shall cease to accrue on the Effectiveness Date, and shall be
made on a monthly basis beginning on the earlier of one month following the
Effectiveness Deadline or the Effectiveness Date. No Registration Delay Payments
shall be owed with respect to any period during which all of the New Securities
to be registered on the Resale Registration Statement may be sold by the
Purchasers without restriction under Ruler 144 promulgated under the Securities
Act of 1933, as amended (including, without limitation, volume restrictions),
and without the need for current public information required by Rule 144(c)(1).
For the avoidance of doubt, in the event that the Effectiveness Date occurs in
the middle of any thirty (30) day period, including the initial thirty (30) day
period, during which Registration Delay Payments would be owed, then the
Purchaser shall only be entitled to Registration Delay Payments for such number
of days during such period prior to the Effectiveness Date.

 



 

 

 

Except as expressly set forth herein, all of the other terms, conditions,
covenants and provisions contained in the Letter Agreement (and in the
agreements and instruments that were referenced therein or amended thereby) are,
and shall continue to be, in full force and effect.

 

This letter agreement and its enforcement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to
conflicts-of-law principles.

 

This letter agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, admissible into evidence, and all of
which together shall be deemed to be a single instrument. If any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[remainder of page intentionally left blank; signature page follows]

 

 2 

 

 

Please acknowledge your agreement with the foregoing by signing in the space
provided below.

 

      MARINA BIOTECH, INC.                 By: /s/ Vuong Trieu       Name: Vuong
Trieu       Title: Chairman           AGREED AND ACCEPTED:                 EOS
HOLDINGS LLC                 By: /s/ Jon Carnes       Name: Jon Carnes      
Title: Manager                 PEAK CAPITAL ADVISORY LIMITED                 By:
/s/ Feng Bai Ye       Name: Feng Bai Ye       Title: Director      

 



 3 

 

 

 

